Citation Nr: 0104287	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from July 1975 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim of entitlement to 
service connection for a mixed personality disorder.  

The Board notes that personality disorders are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2000); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).  Furthermore, VA outpatient 
treatment records indicate that the veteran has been 
diagnosed with schizophrenia.  The Board has therefore 
determined that this issue in this case is more accurately 
characterized as stated on the cover page of this REMAND.  


REMAND

The veteran's service medical records indicate that he was 
hospitalized for about 16 days between November and December 
of 1979 for what was diagnosed as a mixed personality 
disorder.  These records show that the veteran was admitted 
the morning of November 20, 1979 for "negativistic 
behavior," and that he refused to answer questions.  He was 
observed to be mumbling and asserting that little green men 
were trying to hurt him.  He was started on medications.  The 
hospital reports note that the veteran had a history of 
making at least 47 physical complaints (usually for back 
pain), and that these tended to occur whenever he was 
confronted with an important assignment.  It was also noted 
that orthopedics had found no organic basis for his 
persistent complaints of back pain.  The reports state that 
the day before his admission, the veteran had complained to 
the IG (inspector general) that he was not receiving proper 
treatment for his back.  He had been informed that a court 
martial could possibly be brought up against him.  

Subsequent observation revealed no evidence of overt 
psychotic behavior and verbalization in a goal-directed 
manner.  He was not disorganized in his behavior, he engaged 
in meaningful conversation with staff and interacted well 
with them.  As for his condition on discharge, the veteran 
was noted to become disruptive at times and to be suffering 
from some psychological preoccupations related to his 
military service.  The physician stated that the veteran 
demonstrated no medical condition or psychiatric illness 
which warranted separation from service.  He was released to 
duty, and returned to his unit "for any type of 
administrative action deemed appropriate by command."  The 
remainder of the veteran's service medical records, covering 
a period of about 23 months, do not show complaints, 
treatment or a diagnosis involving an acquired psychiatric 
disorder.  

The only post-service medical records involving an acquired 
psychiatric disorder are VA outpatient treatment reports 
which cover about five visits, and are dated between July 
1998 and October 1999.  The earliest of these reports is a 
"telephone contact" report, dated in September 1998.  This 
report indicates that the veteran was currently taking 
Risperidone on a daily basis.  In a report, dated in October 
1999 (based on a September 1999 visit) a VA physician stated 
that the veteran had been receiving treatment at the 
Birmingham VA Medical Center (VAMC) since April 1998, that he 
had been mis-diagnosed during service, and that he had signs 
of a psychosis during service.  

The claims file does not currently contain the veteran's VA 
treatment reports from the Birmingham VAMC for the period 
from April to July of 1998.  On remand, an attempt should be 
made to obtain these records.  

In addition, and notwithstanding the VA physician's opinion 
in the October 1999 outpatient treatment report, the record 
shows that the veteran received only one psychiatric 
treatment during service, after which he was diagnosed with a 
personality disorder.  It also appears that the veteran did 
not received any psychiatric treatment between his separation 
from service and April 1998, a period of about 18 years.  
This case therefore presents conflicting evidence pertaining 
to complex medical issues of chronicity and continuity.  See 
38 C.F.R. § 3.303(b) (noting that continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned); see also Maxson 
v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000) (holding that 
evidence of a prolonged period without medical complaint may 
weigh against a claim).  In such cases, the Court has held 
that if the medical evidence of record is insufficient, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991 ).  In this case, given the nature 
of the circumstances surrounding the veteran's inservice 
treatment, the missing VA treatment records, and the other 
facts of this case, it is the Board's judgment that another 
examination is required in which the doctor reviews all 
records to determine the current diagnosis and severity of 
any acquired psychiatric disorder which may be present, as 
well as to address the question of the etiology of any 
acquired psychiatric disorder which is found.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
psychiatric treatment since October 1999 
which are not currently associated with 
the claims file.  After securing any 
necessary releases, the RO should obtain 
these records.  The RO should also obtain 
the veteran's records of treatment at the 
Birmingham VAMC for the period between 
April and July of 1998.  

2.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the nature and etiology of 
any acquired psychiatric disorder found 
to be present.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated 
tests deemed necessary should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report the 
diagnosis of any acquired psychiatric 
disorder.  The examiner should also 
clearly indicate whether it is at least 
as likely as not that any such acquired 
disorder found to be present is related 
to the veteran's service.  A clear 
rationale should be furnished for all 
opinions rendered. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for an acquired psychiatric 
disorder on a de novo basis considering 
all of the evidence or record.

If the RO's determination is adverse to the veteran, then he 
and his representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
clarify the medical record.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




